Citation Nr: 1018753	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to service connection for residuals of a 
right Achilles tendon injury.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  

These claims were previously denied by the Board in a 
November 2008 decision.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary and the appellant agreed to a joint 
motion to remand, which was granted by the Court in November 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the November 2009 Joint Motion and Court Order, 
the Board finds that additional development is necessary.  

The Veteran is seeking service connection for a right leg 
disability, residuals of a right Achilles tendon injury, a 
right shoulder disability, and a back disability.  The 
Veteran contends that all of these injuries occurred during 
his active military service.  Regrettably, this injury has 
not been verified because the Veteran's service treatment 
records were destroyed in a fire at the National Personnel 
Records Center in 1973.  

The Veteran was afforded a VA examination for his claimed 
disabilities in June 2008, and the examiner concluded that 
the Veteran's disabilities were less likely than not due to 
active military service because there was no objective 
medical evidence of record to confirm that the Veteran 
suffered his claimed injuries during military service.  

The November 2009 Joint Motion indicated that the Board 
failed to ensure compliance with the duty to assist pursuant 
to 38 U.S.C.A. § 5103(d).  It was noted that the June 2008 
examiner incorrectly required objective evidence of an in-
service injury, and rejected the lay evidence offered by the 
Veteran.  Moreover, the Joint Motion indicated that the 
examiner impermissibly assumed the role of an adjudicator by 
revisiting whether or not the in-service injury of 1953 had 
occurred.  Thus, the Joint Motion concluded that the June 
2008 VA opinion and the Board's reliance upon such opinion 
are inconsistent with the Court's case law.

Based on the foregoing, the Veteran should be afforded 
another VA examination in which the examiner properly 
addresses the medical and lay evidence.  The Board notes that 
the lay evidence includes statements provided by the Veteran 
during the examination, as well as a May 2008 letter from the 
Veteran's spouse and a June 2008 letter from his sister.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
the Veteran's right leg disability, 
residuals of a right Achilles tendon 
injury, a right shoulder disability, and a 
low back disability.  The Veteran's claims 
file, along with a copy of this remand, 
must be made available for review by the 
VA examiner(s).  

Specifically, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's right leg 
disability, residuals of a right Achilles 
tendon injury, a right shoulder 
disability, and a low back disability are 
a result of an in-service injury in 1953.  

The examiner must reconcile any opinion 
with the evidence in the claims file, 
including the statement dated in February 
2007 from his chiropractor (R.D.), the 
January 2008 statement from the Veteran's 
private physician (R.K., M.D.), and the 
lay evidence provided by the Veteran, his 
spouse, and his sister.  

2.  After completion of the above, the AMC 
should readjudicate the Veteran's claims.  
If the claims are not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order. No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


